DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-13 are rejected.
	Claims 14-20 are withdrawn.


Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13, in the reply filed on September 28, 2022, is acknowledged.  The traversal is on the ground(s) that “because the three Groups of asserted inventions relate to different definitions of the same subject matter, no restriction should be required. Additionally, the defined subjects of the independent claims are all compatible with each other and have overlapping scope”.
This is not found persuasive because all the inventions listed in the previous Office Action are independent or distinct for the reasons given in the previous Office Action and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries); the prior art applicable to one group would not likely be applicable to another group.

The requirement is still deemed proper and is therefore made FINAL.
	Accordingly, claims 14-20 are withdrawn from further consideration because they are drawn to non-elected inventions.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the first attachment foot receiving cavity and the rest of the claimed elements.  It is not clear where the first attachment foot receiving cavity is located with respect to the rest of the claimed elements.
Claim 9 recites the limitation "the first edge" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the fascia" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the removable filter unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the opening" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuroda (US 2006/0239772).
	With respect to claim 1, Kuroda discloses connecting structure, as shown in Fig. 1, including the method steps of: inserting a basal portion 31 (foot) of a pin member 30 (first attachment leg) extending from a first position on a grommet 50 (bezel unit) into an opening 13 (first attachment foot receiving cavity) including by movement of the bezel unit 50 in a first direction, as shown in Fig. 4; moving the bezel unit 50 in a second direction normal to the first direction, as shown in Fig. 4 (see paragraph 0062, movement is downward and horizontal, as shown by arrow in Fig. 4); wherein moving the bezel unit 50 in the second direction causes mutual engagement between an exterior profile of the foot 31 with an inside profile of the attachment foot receiving cavity 13, both the exterior profile of the foot 31 and the inside profile of the attachment foot receiving cavity 13 tapering inwardly in the second direction along first and second planes positioned normal to each other and intersecting along an axis extending in the second direction, as shown in the figure below, the mutual engagement between the first exterior profile and the inside profile aligning the bezel unit 50 with a mounting seat 10 (base unit) with respect to the first and second planes, as shown in Fig. 6.

                  
    PNG
    media_image1.png
    354
    454
    media_image1.png
    Greyscale
                         

            
    PNG
    media_image2.png
    190
    482
    media_image2.png
    Greyscale
            

	With respect to claim 2, Kuroda discloses wherein the first attachment foot receiving cavity 13 further defines a slot open on a first side of the attachment foot receiving cavity 13, as shown in the figure above, with the inside profile tapering inwardly in the first lateral direction extending away from the slot, the method further including passing the foot 31 of the first attachment leg 30 by movement of the bezel unit 50 in the first direction, as shown in Fig. 4.

	With respect to claim 3, Kuroda discloses wherein the attachment leg 30 includes a shaft portion 33 (extension portion) extending through the slot with the exterior profile of the foot 31 inwardly tapering in the first lateral direction away from the extension portion when the foot 31 has been passed through the slot, as shown in Fig. 6.

	
Allowable Subject Matter
Claims 4-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: Claim 4 would be allowed because the prior art of record does not show or suggest wherein the first attachment foot receiving cavity includes first and second interior surfaces defining respective portions of the inside profile, the first and second interior surfaces being inwardly tapered in the first lateral direction along the first plane; and moving the bezel unit in the second direction further causes first and second exterior surfaces defining respective portions of the exterior profile of the foot to contact the first and second interior surfaces along at least portions thereof to align the bezel unit with the base unit with respect to the first and second planes, in combination any the remaining limitations in the claim.  Kuroda teaches the cavity 13 having interior surface tapering inwardly, as shown in Fig. 4; however, lacks first and second exterior surfaces of the foot 31 contacting the first and second interior surfaces of the cavity that are tapered inwardly, and it would have not been obvious to modify because there is no reason or suggestion to do so and the structure would not operate as intended.
	Claims 5-8 would be allowed due to their dependency on claim 4.
	Claim 9 would be allowed because the prior art of record does not show or suggest a second attachment foot receiving cavity with an inside profile inwardly tapered in the first lateral direction along the first and second planes; and moving the bezel unit in the second direction causes a second foot with an exterior profile inwardly tapered in the first and second lateral directions to contact the inside profile of the second attachment foot receiving cavity along respective portions intersected by the first and second planes, the second foot being defined on a second attachment leg that extends from a second position inward of a second edge defined on the bezel unit opposite the first edge, in combination any the remaining limitations in the claim.  Kuroda lacks these limitations and it would have not been obvious to modify because there is no reason or suggestion to do so and the structure would not operate as intended.
	Claim 10 would be allowed due to its dependency on claim 9.
	Claim 11 would be allowed because the prior art of record does not show or suggest wherein the base unit further includes a filter holder defining an interior, the base unit being configured for supporting the removable filter unit within the interior of the filter holder; and the bezel unit further includes a shroud extending from the opening, the shroud defining an interior; and moving the bezel unit in the second direction causes the shroud to at least partially align with the interior of the filter holder, in combination any the remaining limitations in the claim.  Kuroda lacks these limitations and it would have not been obvious to modify because there is no reason or suggestion to do so and the structure would not operate as intended.
	Claims 12-13 would be allowed due to their dependency on claim 11.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778